This is an action at law to recover damages for personal injuries sustained by Alfred Smith while riding as a passenger in an automobile as a result of a collision between the automobile and a gas electric car operated by the C., B.  Q. Railroad company. The railroad company filed a demurrer which was sustained by the lower court. Alfred Smith has appealed. The same legal propositions are involved in this case as in the case of Ella Mae Smith v. Chicago, B.  Q. Railroad company in which an opinion was filed at this term of court, and will be found in227 Iowa 1404, 291 N.W. 417. That opinion decided this case.
It necessarily follows that the judgment of the lower court is reversed in part and affirmed in part. — Reversed in part; affirmed in part.
HAMILTON, C.J., and MILLER, SAGER, STIGER, and OLIVER, JJ., concur.